I agree with the opinion first delivered. The legislature designed to include all cases respecting the practice, and as it is to conduce to a more complete investigation of the cause, the answer ought to be received, under the circumstances disclosed in the affidavit.
It does not appear as if such a construction of the act will be unconstitutional nor retrospective, being merely a point of practice.
The case does not appear to be similar to the one where depositions were ordered to be read, which had been taken previous to the act.
The answer having been received and read, upon motion, the injunction was dissolved for $649.47, provided the defendant should give security to refund, should a decree be passed against him upon final hearing, and retained for the balance. Security was accordingly given.